Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-9, 17, 19-22, 24-30 allowed.
         The following is an examiner’s statement of reasons for allowance: 
      Applicant’s arguments, see pages 8-11 of the response, filed 11/23/2020, with respect to the rejection(s) of claims 2-3, 5 and 6-7 under 35 U.S.C. § 102 as being anticipated by Maeda (U.S. 2010/0326957)/ the rejection(s) of claims 22-26 and 28 under 35 U.S.C. § 102 as being anticipated by Uchida (U.S. 2014/014643)/ the rejection(s) of claims 17-19 under 35 U.S.C. § 103 as being unpatentable over Mui (U.S.2007/0295455 ) in view of Maeda ( particularly the arguments that Maeda fails to disclose that the asserted wafer has an edge portion in contact with the asserted insert ring, as required in claim 2, because as seen in fig. 2 of Maeda, the asserted insert ring 61 is separated from the asserted wafer 4 by Maeda’s first electrostatic chucking layer 59; Maeda fails to teach “ dissipating the heat at the edge of the wafer to a thermal pad via an insert ring, the edge of the wafer being in direct contact with the insert ring”, as required in claim 17, because as seen in fig. 2 of Maeda, the asserted insert ring 61 is separated from the asserted wafer 4 by Maeda’s first electrostatic chucking layer 59; Uchida fails to disclose “the one or more thermal pads each having a first surface in contact with the first bottom surface of the insert ring and a second surface in contact with the electrostatic chuck, the second surface of the one or more thermal pads in line with the second bottom . 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAN VINH/Primary Examiner, Art Unit 1713